Title: To George Washington from Richard Dobbs Spaight, 21 October 1793
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            North Carolina Newbern 21st Octr 1793
          
          In September I received a letter from the Collector of Wilmington informing me that the
            Captain of the Privateer, Vanqueur de Bastille had carried his prize the British Sloop
            Providence, down to the bar of Cape Fear river and had there shifted her guns &c.
            from on board the Vanqueur de Bastille to the prize sloop, proceeded to sea with her and
            was then cruizing off that Harbour, the Schooner was sent back again to Wilmington.
          I felt myself extremely mortified that a proceeding of that nature should take place in
            any port within this State after I had taken every step in my power to prevent it.
          In pursuance of the instructions received from the Secretary of War of the 16th and
            21st of August I immediately dispatched orders to the major of New Hanover Militia, to
            order the Vanqueur de Bastile to leave the port. and that should the
            aforesaid Sloop or any other privateer fitted out of the United States send or bring in
            any prize or prizes into the port of Wilmington, to secure her or them to be delivered
            to the former Owners, or to the Consul of the Nation to whom they belonged and to order
            the privateer or privateers to depart the port immediately.
          On the 15th instant I received letters from Col: Benjm. Smith of Brunswick County and
            Major Wright of New Hanover informing me that the said Sloop had arrived at that port,
            and brought with her a Spanish brig her prize, that they had agreable to my orders made
            some dispositions to Secure the prize. but had been prevented by the officious
            interposition of some evil disposed persons in Wilmington who sent down a boat in the
            night to give Captain Hervieux information of their intentions, who in consequence of it
            sent his prize to sea, where she remained about eight miles to the southward of the Bar;
            that Colonel Smith had given orders to Captain Hervieux to leave the port. who gave in
            excuse for his not complying with them, that he had put in there in distress and could
            not go to sea, till his people had recovered, and his Vessel was refitted, together with
            some other reasons mentioned in his letters to Coln. Smith and Major Wright. From the deposition marked No. 2 it appeared to me that the
            Vessel was really in a distressed Situation⟨.⟩ I therefore wrote to those Gentlemen that
            as the instructions I had received did not comprehend a case of that nature that they
            might permit her to remain in port for such time as was absolutely necessary to refit
            her for sea and then to compell her to depart—as the prize was without the port on the
            high seas I did not conceive myself at liberty to give orders to send after her. indeed
            from her force (she carries 8 Guns and from 20 to 30 Men) it could not be easily done as
            there is no armed vessel in the State, but I instructed them that if she should return
            into port again to use every means in their power to take and secure her for the
            Original Owners.
          Captain Hervieux previous to his receiving the information from Wilmington had put on
            board of the revenue Cutter Captain Cook a chest containing (it is said) betwe⟨en⟩
            thirty and forty thousand dollars which he had taken out of the Spanish prize on its
            arrival at Wilmington it was seized by the revenue Officers and placed in the hands of
            the Mareshall. I have wrote to Major Wright to give the Mareshal orders to keep the
            money secure till proper application is made for it by the former
            Owners or the Consul for Spain and if no such application should be made, untill such
            time as I should receive further instructions from you respecting what is to be done
            with it.
          The Schooner Vanqueur de Bastille lies at one of the Wharfs at Wilmington quite
            dismantled and unrigged and no person on board of her who can be made to comply with
            that part of your instructions of obliging her to leave the port under these
            circumstances I should be glad to know what is to be done with her.
          As this business is a national one it is expected that the General Government will pay
            every expence attending it at the same time it may be requisite that this State should
            advance in the first instance the monies necessary for the Amunition pay and subsistance
            of such part of the Militia as may be called into service to execute the instructions of
            the President of the United States. I shall therefore apply to the Council to authorize
            me to draw on the treasury of this State for such sums as may be wanted. I shall
            likewise be glad to be informed in what manner the State is to be reimbursed by the
            United States, the monies which may be occasionally advanced.
          I really feel myself ashamed of the Conduct of the New hanover Militia as related by
            Major Wright. I shall direct him to take such steps as are pointed out by the laws of
            the State to punish them for their disobedience of his orders.
          That you may be fully acquainted with the real state of the Case I have sent you
            enclosed copies of Col: Smith and Major Wrights letters and of the other papers which
            accompanied them. I have the Honor to be with due respect Sir Your Mo. Obt Servant
          
            Richd D. Spaight
          
        